Title: To James Madison from David Lenox, 15 September 1801 (Abstract)
From: Lenox, David
To: Madison, James


15 September 1801, London. Acknowledges receipt of JM’s July letter. Encloses in response a recapitulation of all abstracts he has transmitted to State Department. Asserts the impossibility of discriminating between natural-born and naturalized American citizens. No one will admit to foreign birth as that would require proof of residence in America prior to 1783, which is not always possible to obtain. Willingly obeys instructions but points out that had department clerks remembered his regularly transmitted reports, it would not have been necessary for JM to wait for his reply.
 

   RC and enclosures (DNA: RG 59, CD, London, vol. 8). RC 2 pp.; docketed by Wagner. Enclosures 2 pp.; docketed by Wagner.


   Circular Letter to the Agents of the United States for the Relief and Protection of American Seamen, 22 July 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:453).


   In the enclosed table Lenox recapitulated the abstracts on impressments he submitted to the State Department after 1797, with detailed quarterly figures from 1799. Two thousand fifty-nine applications for release had been made during that time; 464 men had been discharged; 518 ordered released. Six hundred twenty-four men were still held for want of documentation of citizenship, proof having been received in 67 cases only, and Lenox noted that this suggested that the majority were British subjects. Lenox also enclosed an example of the format used in his file book of applications, which he promised to place in the State Department on his return.


   A full transcription of this document has been added to the digital edition.
